DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 25, it is unclear how the plurality of caverns do not extend into the base material of the contact element when claim 1 recited that a contact surface having a plurality of caverns arranged under the contact surface. (Note: for purpose of examination, Examiner interprets that the plurality of caverns extend into the base material).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 22, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masago et al. (US 2012/0138330 Al).
In regard to claim 1, Masago et al. discloses an electrically conductive contact element 5 for an electrical connector, comprising:
a contact surface (below ref number 2 in fig. 3(a)) having a plurality of caverns 6 arranged under the contact surface in a micro structure (see fig. 3B); and an auxiliary material 1 enclosed by and within the plurality of caverns 6.

In regard to claim 2, Masago et al. discloses the microstructure extends parallel to the contact surface (see para. [0033] and figures 3B).

In regard to claim 22, Masago et al. discloses the entirety of the auxiliary material 1 is enclosed under the contact surface (below ref number 2 in fig. 3(a)).



In regard to claim 25, Masago et al. discloses the microstructure is formed into a coating applied to a base material of the contact element 5, wherein the plurality of caverns 6 extend into the base material.

Claim(s) 1, 3, 4, 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzoh et al. (US 2013/0014979 A1).
In regard to claim 1, Uzoh et al. discloses an electrically conductive contact element 22 for an electrical connector 20, comprising:
a contact surface having a plurality of caverns 25 arranged under the contact surface in a micro structure; and
an auxiliary material 28 enclosed by and within the plurality of caverns 25.

In regard to claim 3, Uzoh et al. discloses the caverns 25 form a substantially homogeneous pattern with the microstructure (see fig. 3).

In regard to claim 4, Uzoh et al. discloses the microstructure forms a pattern that is periodic at least in sections (see fig. 3).

In regard to claim 7, Uzoh et al. discloses the auxiliary material 28 is a lubricant (see para. [0077],



In regard to claim 9, Uzoh et al. discloses the surface texture is congruent with the microstructure (see fig. 2).

In regard to claim 10, Uzoh et al. discloses the surface texture 28/41 (see figure 2) is formed on the contact surface 26 directly above the caverns 25 of the microstructure (see figure  2).

	In regard to claims 11, Uzoh et al. discloses an electrical connector 20, comprising:
an electrically conductive contact element 22 including a contact surface having a plurality of caverns 25 arranged under the contact surface in a microstructure and an auxiliary material 28 enclosed by and within the plurality of caverns 25.

In regard to claim 12, Uzoh et al. discloses a method for enclosing an auxiliary material 28 under a contact surface of an electrically conductive contact element 22, comprising:
forming a microstructure at the contact surface (fig. 2, 3 and 7); and
applying the auxiliary material 28 onto the contact surface (para [0088]).
enclosing the auxiliary material 28 by and within a plurality of caverns 25 formed in the microstructure (see fig. 2 and 7).

In regard to claim 13, Uzoh et al. discloses the applying step occurs before the forming step.



In regard to claim 15, Uzoh et al. discloses the applying step occurs after the forming step.

In regard to claim 16, Uzoh et al. discloses the enclosing step occurs after the applying step (applying 28 until it fill up and enclose 25), and wherein the contact surface is mechanically deformed during the enclosing step (figures 2 and 7).

Claim(s) 1, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 7,029,760).

a contact surface 6A having a plurality of caverns 3A arranged under the contact surface 6A in a micro structure (fig. 5); and
an auxiliary material 4 enclosed by and within the plurality of caverns 3A.

In regard to claim 23, Mori discloses the contact surface 6A extends over and closes the plurality of caverns 23A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al..
In regard to claims 5 and 6, Uzoh et al. discloses the microstructure has a period length generally less than 1 pm (para. [0058])
Regarding the particular dimensions of the period length of the microstructure, to the extent that Uzoh et al. does not specify exact dimensions, at the time of the invention, workable dimensions of the period length of the microstructure would have been a matter of .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al. and Kobayashi, as applied to claim 12 above and further in view of Slivinsky et al. (US 4,328,410).
In regard to claim 18, Uzoh et al. as modified by Kobayashi does not disclose the enclosing step includes treating the contact surface with a laser radiation having an interference pattern.
Slivinsky et al. discloses an apparatus and process for quickly, efficiently, and economically removing precisely demarked areas of a plastic layer over a metal substrate (col. 3, lines 24-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the invention of Uzoh et al. as modified by Kobayashi by using the forming step as disclosed by Slivinsky et al., since the laser radiation would provide an apparatus and process for quickly, efficiently, and economically removing precisely demarked areas.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that the cited cavities of both Masago and Uzoh are open on their top ends. Thus, it is respectfully submitted that no contact surfaces of their cited microstructures exist above the cavities, as required by the claim. 
directly above each cavity.

In response to applicant’s argument regarding “the auxiliary material is enclosed within the plurality of caverns”. 
First, the word “enclosed” does not mean “closed”.  Second, both Masago and Uzoh clearly disclose that the auxiliary material is enclosed within the plurality of caverns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
3/1/2021


/THO D TA/Primary Examiner, Art Unit 2831